Case: 11-30687     Document: 00511880516         Page: 1     Date Filed: 06/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 8, 2012
                                     No. 11-30687
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

HARRIETTE LYNNE KING,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:10-CR-133-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Harriette Lynne King appeals the sentence imposed after a jury found her
guilty on nine counts, including bankruptcy fraud and perjury, in violation of 18
U.S.C. §§ 152, 156, and 157.           King contends her 27-month sentence was
excessive because: the amount of loss attributed to her was incorrect; and the
district court misapplied the Guidelines.
        Post-Booker, the Sentencing Guidelines are advisory only and our court
applies a bifurcated review, determining whether the sentence is procedurally

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30687    Document: 00511880516      Page: 2    Date Filed: 06/08/2012

                                  No. 11-30687

sound and, if it is, whether it is substantively reasonable. E.g., Gall v. United
States, 552 U.S. 38, 51 (2007). A sentence is procedurally sound if, inter alia, the
district court committed no significant procedural error, such as failing to
calculate (or improperly calculating) the Guidelines range. Id. A sentence within
the Guidelines sentencing range is presumed reasonable. E.g., United States v.
Camero-Renobato, 670 F.3d 633, 636 (5th Cir. 2012).
      Because King raised only a vague objection in the district court, her
sentence is reviewed only for plain error.       E.g., United States v. Chavez-
Hernandez, 671 F.3d 494, 497-99 (5th Cir. 2012). To establish reversible plain
error, King must show a clear or obvious forfeited error that affected her
substantial rights. E.g., Puckett v. United States, 556 U.S. 129, 135 (2009). This
court retains discretion to correct the reversible plain error and generally will
do so only if it seriously affects “the fairness, integrity, or public reputation of
the proceedings”. Id. (internal quotation marks omitted).
      King cites no legal authority to support her contentions that the district
court erred when it enhanced her sentence under Guideline § 3B1.3 for abusing
a position of trust and that her 27-month sentence was substantively
unreasonable. Therefore, she has waived review of these issues. E.g., United
States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009).
      King’s contention that the district court misapplied Guideline § 2B1.1
(determining loss amount) because she did not subjectively intend the loss is
unavailing. A loss-amount determination is “the greater of actual or intended
loss” for which “the court need only make a reasonable estimate”, thus granting
“wide latitude” to the district court. See United States v. John, 597 F.3d 263, 279
(5th Cir. 2010) (internal quotation marks omitted). Here, “the method used to
calculate the amount of loss . . . bear[s] some reasonable relation to the actual
or intended harm of the offense” and, accordingly, King fails to show plain error
in the district court’s application of Guideline § 2B1.1. Id. (internal quotation
marks omitted).

                                         2
   Case: 11-30687   Document: 00511880516     Page: 3   Date Filed: 06/08/2012

                                 No. 11-30687

      King also contends the district court erred when it enhanced her sentence
under Guideline § 3C1.1 for perjuring herself at trial. The sentencing judge, who
was also the trial judge, found King perjured herself. Moreover, she failed to
rebut the instances of perjury set forth in the presentence investigation report
(PSR). See United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998) (evidence
required to rebut PSR findings). Thus, the district court’s finding that she
perjured herself does not amount to plain error. See United States v. Dunnigan,
507 U.S. 87, 92-96 (1993).
      AFFIRMED.




                                       3